DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, and 5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “at least one or more monoesters of epoxidized soy oil having an oxirane content of less than 6.2%.” However, it is unclear what type of measurement is used to calculate the oxirane content, such as whether the % is in relation to total moles, total weight, or total molecular weight. 
methyl, ethyl, propyl, butyl, amyl, 2-ethylhexyl, benzyl, 5-(hydroxymethyl)furfuryl, 2,5-bis(hydroxymethyl)tetrahydrofurfuryl monoesters of epoxidized soy oil and mixtures thereof.” It is unclear if the list is meant as to be the monoesters of epoxidized soy oil, such as the “methyl monoesters of epoxidized soy oil.” It appears there’s a grammatical error where it should read “the methyl, ethyl, propyl, butyl, amyl, 2-ethylhexyl, benzyl, 5-(hydroxymethyl)furfuryl, and 2,5-bis(hydroxymethyl)tetrahydrofurfuryl monoesters of epoxidized soy oil and mixtures thereof.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 1st Source Research, “Evaluation of ADM CA118 as a Reactive Diluent in Epoxy Coatings,” pp. 1-22, prepared by 1st Source Research, Inc. for ADM Evolution Chemicals, (3/31/2016), at http://lvlomas.com/Portals/0/Data/principals/pdfs/Final-1-ADM-CA118TM-A-Novel-Epoxy-Diluent-3-31-2016.pdf. (hereinafter 1st Source).

Regarding claims 1-5, 1st Source teaches an epoxy resin composition comprising an epoxy resin and ADM CA118 as the reactive diluent (page 1), which meets the claimed epoxidized methyl soyate ester that has the preferred ratio of epoxide groups to ester as cited by the Applicant in para 25 of their Specification and in their Examples.

Regarding claims 7 and 8, 1st Source teaches claim 1 as cited above and incorporate herein. 1st Source also teaches the ADM CA118 as the reactive diluent (page 1), which meets the claimed epoxidized methyl soyate ester, which thus, also meets claims 7 and 8.
Although, the methyl ester of epoxidized soy oil is defined by the process of claims 7 and 8, these are product-by-process claims.  Here, 1st Source teaches each and every component of the compound, such as the epoxidized methyl soyate ester.  Thus the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7, and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0020062 A1 to Bloom. (hereinafter Bloom) and in further view of 1st Source Research, “Evaluation of ADM CA118 as a Reactive Diluent in Epoxy Coatings,” pp. 1-22, prepared by 1st Source Research, Inc. for ADM Evolution Chemicals, (3/31/2016), at http://lvlomas.com/Portals/0/Data/principals/pdfs/Final-1-ADM-CA118TM-A-Novel-Epoxy-Diluent-3-31-2016.pdf. (hereinafter 1st Source).

Regarding claims 1-5, Bloom teaches epoxy resin composition comprising epoxidized esters of vegetable oil fatty acids and an epoxy resin (See abstract and para 30-32), wherein the epoxidized esters of vegetable oil fatty acids is preferably an epoxidized methyl ester (para 16) of soy oil (para 27, 45, 48,), wherein the epoxidized esters of vegetable oil fatty acids acts as a reactive diluent and is used for epoxy resin composition and coatings (para 90-91) as well as used in PVC compositions (para 38, 41-42, 46, and 91).
Bloom does not explicitly teach the ratio of mols of epoxide groups to mols of ester cited in claims 1-3, and or the oxirane content cited in claim 4.
However, 1st Source teaches an epoxy resin composition comprising an epoxy resin and ADM CA118 as the reactive diluent (page 1), which meets the claimed epoxidized methyl soyate ester that has the preferred ratio of epoxide groups to ester as cited by the Applicant in para 25 of their Specification and in their Examples. 1st Source further teaches the epoxidized soyate ester is used in the field of epoxy coatings (See summary), which is the same field of epoxidized soyate esters as cited above in Bloom. 1st Source further teaches the ADM CA118 reduces viscosity (page 3), reduces cure time (page 5), increases flexibility (page 6 and 9), has superior abrasion resistance (page 8), and improves impact resistance (page 10).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the ADM CA118 epoxidized methyl soyate ester of 1st 

Regarding claims 7 and 8, the combination of Bloom and 1st Source teaches claim 1.
1st Source also teaches the ADM CA118 as the reactive diluent (page 1), which meets the claimed epoxidized methyl soyate ester, which thus, also meets claims 7 and 8.
Although, the methyl ester of epoxidized soy oil is defined by the process of claims 7 and 8, these are product-by-process claims.  Here, 1st Source teaches each and every component of the compound, such as the epoxidized methyl soyate ester.  Thus the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0020062 A1 to Bloom. (hereinafter Bloom) and in further view of US 2010/0010126 A1 to Ruschel et al. (hereinafter Ruschel).


Bloom does not explicitly teach the ratio of mols of epoxide groups to mols of ester cited in claims 1-3, and or the oxirane content cited in claim 4.
However, Ruschel teaches an interesterification of epoxidized soy oil with ethyl acetate (See abstract and Example 3, para 52-55), which meets the claimed ethyl epoxidized soy oil ester Ruschel further teaches the ethyl epoxidized soy oil ester has an epoxy content of 5.85% (para 55), which meets the oxirane content cited in claim 4. Ruschel further teaches the epoxidized soy oil with ethyl acetate has the formula G-(F)2Ac/EtF=1 (para 52), and assuming the 2 Fatty acids (F) are epoxidized with the 1 Ac/EtF, this would correlate to at least 2 mol epoxide groups to 1 mol of ester and meets the claimed ratio cited in claims 1-3. Ruschel further teaches the ethyl epoxidized soy oil ester is a low viscosity product that can be used in plasticizers such as PVC (para 1-2), which is in the same field of use of ester epoxidized soy oil cited in Bloom. Ruschel also teaches the ethyl epoxidized soy oil ester is suitable as use as a plasticizer (para 13).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the ethyl epoxidized soy oil ester of Ruschel as the epoxidized soy oil ester of Bloom because Ruschel teaches the same field of use of ester .

Claims 1-5 and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0020062 A1 to Bloom. (hereinafter Bloom) and in further view of US 2012/0277357 A1 to Hagberg et al. (hereinafter Hagberg).

Regarding claims 1-5 and 9, Bloom teaches epoxy resin composition comprising epoxidized esters of vegetable oil fatty acids and an epoxy resin (See abstract and para 30-32), wherein the epoxidized esters of vegetable oil fatty acids is preferably an epoxidized methyl ester (para 16) of soy oil (para 27, 45, 48,), wherein the epoxidized esters of vegetable oil fatty acids acts as a reactive diluent and is used for epoxy resin composition and coatings (para 90-91) as well as used in PVC compositions (para 38, 41-42, 46, and 91).
Bloom does not explicitly teach the ratio of mols of epoxide groups to mols of ester cited in claims 1-3, and or the oxirane content cited in claim 4.
However, Hagberg teaches an epoxidized benzyl soyate ester obtained from the transesterification of soy oil with benzyl alcohol and then epoxidizing it (para 55 and 70) wherein the epoxidized benzyl soyate ester is high purity and suitable for use as a plasticizer for PVC compositions (para 8, 11, 23-25), which is in the same field of use of epoxidized soy oil ester cited in Bloom. Ruschel also teaches the epoxidized benzyl soyate ester has an oxirane oxygen amount of 5.27-5.81% (See Table 13.2, para 76), which meets the claimed epoxidized benzyl soyate ester cited in claims 4, 5 and 9, and also meets the epoxide mol to ester mol ratio cited in claims 1-3 as cited in para 26 of the Applicant’s Specification, which cites that the epoxidized benzyl soyate esters of US 8,703,849 to Hagberg (i.e. US 2012/0277357 A1) have a ratio of 1.49. Hagberg further teaches that the epoxidized benzyl soyate esters are suitable as plasticizers with improved properties (para 24-25 and 54)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the epoxidized benzyl soyate ester of Hagberg as the epoxidized soyate ester of Bloom because Hagberg teaches the same field of use of epoxidized soy oil ester cited in Bloom and Hagberg further teaches that the epoxidized benzyl soyate esters are suitable as plasticizers with improved properties (para 24-25 and 54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HA S NGUYEN/             Examiner, Art Unit 1766